Citation Nr: 0126239	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  96-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to May 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran subsequently moved to Pittsburgh, 
Pennsylvania, and the claim is currently on appeal from that 
RO.  

In July 1997, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

REMAND

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled in to service except as 
to defects, infirmities or disorders noted at entrance into 
service.  Only such conditions as recorded in examination 
reports are to be considered as noted.  This presumption can 
be overcome only where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 U.S.C.A. §§ 1131, 1153 (West 
1991b & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).

The appellant contends that he sustained a gunshot wound to 
the low back in 1986, approximately three years prior to 
service entry, with a retained bullet and bullet fragments in 
the posterior area of the sacrum.  That assertion is 
substantiated by inservice radiographic findings of a 
retained bullet and small fragments in the area of the 
sacrum.  He further alleges that such disability was 
aggravated by falls sustained while on active duty, with a 
resultant increase in disability.  The veteran's service 
medical records show complaints of back pain on several 
occasions.  

The veteran was examined by VA in January 1999.  The examiner 
noted that the claims file was reviewed.  The veteran's pre-
service gunshot history and his service medical history were 
documented.  His post service medical records were also 
discussed.  The examiner noted that there was no evidence 
from the record or examination that the bullet had done 
anything except to perforate the skin and lodge in underlying 
tissues after some shattering.   It was opined that it had 
produced no change in his condition, and that therefore, 
there was no severity.  It was the opinion of the examiner 
that there was clear and unmistakable medical evidence that 
the gunshot wound of the low back existed prior to military 
service because the examiner at the time of the patient's 
enlistment clearly described in September 1988, a scar in the 
same region where one was currently found.   It was noted 
that the veteran during service had approached the master 
sergeant of his unit at the time that he was having symptoms 
for permission to begin a boxing training program.  The 
examiner stated that there was no neurological disorder 
found.  It was noted that since the veteran had no disability 
at the time that he entered military service, there was 
nothing to make it worse, and that as far as one could tell 
from the records and the veteran's statements, his spinal 
symptoms were trivial while he was in military service, and 
there was no evidence that there was progression.  

The veteran underwent a VA neurological examination in 
December 2000.  The examiner noted that the claims file had 
been reviewed.  The examiner noted that the veteran had a 
gunshot wound prior to service and that there was no evidence 
of neurologic disease related to the gunshot wound that 
occurred in 1986.  It was stated that the neurological 
examination was normal.  The examiner reported that there was 
clear and unmistakable medical evidence that the gunshot 
wound preceded service.  

The veteran underwent a VA orthopedic examination in December 
2000.  The examiner reported that the claims file had been 
reviewed and the veteran's medical history was outlined and 
reviewed.  It was noted that after the gunshot wound, the 
veteran almost got back to full normal function prior to 
service, but with occasional low back discomfort.  The 
examiner reported that it appeared that the veteran's 
rigorous training schedule and exposure to cold weather 
seemed to excessively aggravate his lower back strain and low 
back injury prior to entering service.  The examiner opined 
that she did not think, as the veteran was almost fully 
recovered from his pre-service disability prior to going into 
the service, per his assertions, that this was a natural 
progression of his gunshot wound.  The examiner felt that the 
veteran's service and time spent out in the field, and most 
likely his rigorous training schedule as a boxer may have 
exacerbated his low back condition.

The Board notes that there are apparent contradictions in the 
opinions of the aforementioned VA examiners.  The examination 
conducted in January 1999 involved an extensive and well 
written report by a physician who found no neurological 
disease and who determined that there was no evidence of 
progression, since the veteran had no disability at the time 
he that he entered military service and there was nothing to 
make worse.  The subsequent VA neurological examination 
conducted in December 2000, found no neurological disease.  
The VA orthopedic examination conducted in December 2000 
appears to determine that there was progression of a pre-
existing low back disorder.  The Board notes however, that 
the pre-existing disability described as low back strain is 
supported, as the examiner admits, only by the veteran's 
statements.  In effect, the record shows that there are two 
VA examiners who find no disability and/or no progression of 
a pre-existing disability, and one examiner who finds 
otherwise.  

The Board notes that the VA examiner in 1999 stated that the 
file did not contain the information from the St. Louis 
University Hospital Emergency Room where the veteran was 
treated for the original gunshot wound.  The examiner 
reported that it was strongly urged that these records be 
obtained since the gunshot wound and its consequences were at 
issue here.  It is noted that the VA examiner in 1999 
indicated that a review of the records from the St. Louis 
University Hospital dated in 1986 when the gunshot wound was 
treated would be made if the records could be obtained.  In 
this regard, in November 2000, the RO requested records from 
that facility dated in 1986.  There is no indication in the 
record that the St. Louis University Hospital responded to 
that request.  Under these circumstances, the Board believes 
that further clarification is warranted concerning the 
veteran's claimed disability.  Therefore the claim is hereby 
REMANDED to the RO for the following:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his low back prior 
to and since service.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Of particular interest are records from 
the University of St. Louis Hospital 
dated in 1986 which reflect treatment of 
the veteran for a gunshot wound, and 
therefore another attempt should be made 
to secure these records.  If the RO is 
unable to obtain any identified records, 
the RO must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

The RO should obtain and associate with 
the claims file the veteran's service 
personnel records.  

2.  Upon completion of the above, the 
veteran's claims file must be reviewed by 
the VA examiner who evaluated the veteran 
in January 1999 and by the two VA 
examiners who evaluated the veteran in 
December 2000.  After evaluating any 
additional evidence received, the 
examiners should review their original 
reports and findings in light of this 
additional evidence and offer an opinion 
was to whether the veteran had a 
preexisting low back disability that was 
aggravated beyond the natural progression 
of the disorder during service.  The 
examiners must support all findings with 
complete reasons and bases.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2001); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




